
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 4010
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		For the relief of Shigeru
		  Yamada.
	
	
		1.Permanent resident status for Shigeru
			 Yamada
			(a)In generalNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality
			 Act (8 U.S.C. 1151), Shigeru Yamada shall be eligible for issuance
			 of an immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of statusIf Shigeru Yamada enters the United States
			 before the filing deadline specified in subsection (c), Shigeru Yamada shall be
			 considered to have entered and remained lawfully and shall be eligible for
			 adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and payment of
			 feesSubsections (a) and (b)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa
			 numbersUpon the granting of
			 an immigrant visa or permanent residence to Shigeru Yamada, the Secretary of
			 State shall instruct the proper officer to reduce by 1, during the current or
			 subsequent fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Shigeru Yamada under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Shigeru Yamada under section 202(e) of that Act (8 U.S.C.
			 1152(e)).
			(e)PAYGOThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
